DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments filed on 05/05/21 and 05/06/21 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The applicant’s original specification and claims do not have support for the following amendment “the brace configured to maintain and support the first sector and the second sector at 90 degrees” (05/05/21 specification, page 3, lines 31-32) therefore the limitation above is considered to be new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 3, the applicant’s original specification and claims does not have support for the following limitation “the brace configured to maintain the first sector and the second sector at 90 degrees” therefore the limitation above is considered to be new matter. 
For this action only the examiner interprets claim 3 as: 

Claim 3: -- The quadrangular shelving of claim 1, wherein each plate further comprises a brace between the first sector and the second sector

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 3 of claim 1 claims that each corner of each quadrangular tray comprises a pair of first holes. Then line 4 claims that each bar comprises at least one pair of first holes. Then lines 32 and 36 of claim 1 claims that one of the four bars comprises a pair of second holes. Is the “a pair of second holes” a part of the “at least one pair of first holes” claimed in lines 4-5 of claim 1? Or separate from the “at least one pair of first holes” claimed in lines 4-5 of claim 1? 
Regarding claim 1, lines 19-20, how can the first sector be angled 90 to itself?
For this action only the examiner interprets claim 1 as: 

Claim 1: -- A quadrangular shelving comprising:
a plurality of quadrangular trays wherein each quadrangular tray comprises four corners, and wherein each corner forms an opening and a pair of first holes,
four bars, wherein each bar comprises at least one pair of second holes, wherein locations of each of the at least one pair of second holes defines different heights of the shelving for mounting one of quadrangular trays;


a first sector and a second sector, the first sector angled at 90 degrees with respect to the second sector to define an inner side of the plate and an outer side of the plate;
a first barrel extending from the inner side of the plate at the first sector
and defining a third hole in the first sector, the first barrel being integral with the
plate and having a first threaded interior;

a second barrel extending from the inner side of the plate at the second
sector and defining a fourth hole in the second sector, the second barrel being
integral with the plate and having a second threaded interior; and
wherein the outer side of the plate is configured to abut one of the four corners of the respective quadrangular tray from the plurality of quadrangular 
trays such that the third and fourth holes of the plate are aligned with a pair of the
first holes of one of the corners of the respective quadrangular tray and a respective pair of the at least one pair of second holes on one of the four bars and such that the plate covers a respective opening of the corner;

a plurality of sets of four pairs of screws, each set of four pairs of screws corresponding to the respective quadrangular tray, and wherein each pair of screws is adapted to be received through a respective pair of second holes of one of the bars, a respective pair of first holes of one the corners of one of the quadrangular trays,

interior and the second threaded interior of the first and second barrels, respectively, to
screw each plate to a corner of the respective quadrangular tray and to a respective one
of the bars.-- Appropriate correction is required.


Regarding claim 3, the applicant’s original specification and claims does not have support for the following limitation “the brace configured to maintain the first sector and the second sector at 90 degrees”.
 
For this action only the examiner interprets claim 3 as: 

Claim 3: -- The quadrangular shelving of claim 1, wherein each plate further comprises a brace between the first sector and the second sector

 Claim 2 is rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto 5,425,520 in view of Bustos 4,064,995 and Situ 6,527,236.


Regarding claims 1 and 2, as best understood, Masumoto discloses a shelving (Fig 1) comprising:
a tray (Fig 1, #2) wherein the tray comprises four corners (col 6, line 36), and wherein each corner forms an opening (annotated Fig 1 below) (col 8, lines 54-57 & col 9, lines 5-6) and a pair of first holes (annotated Fig 1 below) (Fig 1 shows one of the four corners of the tray (Fig 1, #2)),
four bars (#1)(col 6, lines 34-36) (Fig 1, #1 shows one of the four bars), wherein each bar (#1) comprises at least one pair of second holes (annotated Fig 1 below), wherein locations of the at least one pair of second holes (annotated Fig 1 below) defines different heights of the shelving for mounting one of quadrangular trays (as shown in Fig 1);
four plates (annotated Fig 1 below, shows one of the four plates)(col 6, lines 33-39, & lines 55-60)(col 7, lines 61-68)(for clarification, each plate is considered to be the upper L-shaped portion of each corner bracket #301), the four plates (annotated Fig 1 below, shows one of the four plates)(col 6, lines 33-39, & lines 55-60)(col 7, lines 61-68) 
a first sector (annotated Fig 1 below) and a second sector (annotated Fig 1 below), the first sector (annotated Fig 1 below) angled at 90 degrees with respect to the second  sector (annotated Fig 1 below) to define an inner side of the plate (annotated Fig 1 below) and an outer side of the plate (annotated Fig 1 below);
and wherein the outer side of the plate (annotated Fig 1 below) is configured to abut one of the four corners of the tray (Fig 1, #2) such that the third (annotated Fig 1 below) and fourth holes (annotated Fig 1 below) of the plate (annotated Fig 1 below) are aligned with a pair of the first holes (annotated Fig 1 below) of one of the corners of the tray (Fig 1, #2) and a respective pair of the at least one pair of second holes (annotated Fig 1 below) on one of the four bars (Fig 1, #1) and such that the plate (annotated Fig 1 below) covers a respective opening (annotated Fig 1 below) of the corner;

a plurality of sets of four pairs of screws (#4) (col 6, lines 34-36) (Fig 1, #4 shows one pair of the four pair of screws connected to the four bars), each set of four pairs of screws (#4) corresponding to the tray (Fig 1, #2), and wherein each pair of screws (#4)  is adapted to be received through a respective pair of second holes (annotated fig 1 below) of one of the bars (Fig 1, #1), a respective pair of first holes (annotated fig 1 below) of one the corners of the tray (Fig 1, #2),
and the third (annotated fig 1 below) and fourth holes (annotated fig 1 below) of a respective plate (annotated fig 1 below) to mate with a first threaded interior and a second threaded interior of the first and second nuts (Fig 1, #16), respectively, to



    PNG
    media_image1.png
    921
    1082
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    961
    1044
    media_image2.png
    Greyscale


One may assume that the shelving (Fig 1) of Masumoto is a quadrangular shelving and one may assume that the tray (Fig 1, #2) of Masumoto is a quadrangular tray since the first embodiment (Fig 1) of Masumoto comprises four struts (Fig 1, #1) at four corners of the shelf (Fig 1, #2) (col 6, lines 34-36) and the shelf or tray (Fig 1, #2) comprises a top board (Fig 1, #7),  side boards (Fig 1, #8) projecting downward from the periphery of the top board (Fig 1, #7), and a specified width (col 6, lines 47-49). Masumoto also states that “normally, a sectional shelf is formed by arranging four struts each made of an angle steel member at four corners of a rectangular contour, and joining a shelf board made of thin steel plate with these struts” (col 1, lines 10-13). only has four corners. Masumoto does not disclose that the top board (Fig 1, #7) is rectangular. Masumoto also does not disclose that the shelf (Fig 1, #2) has a constant length and a constant width. Therefore the examiner maintains that the shelf (Fig 1, #2) within the shelving (Fig 1) of Masumoto could be shaped to have at least four corners and be non-quadrangular as shown below: 


    PNG
    media_image3.png
    840
    1322
    media_image3.png
    Greyscale


Masumoto also has been discussed above but does not explicitly disclose a plurality of quadrangular trays; and a plurality of sets of four plates, each set of four plates corresponding to a respective quadrangular tray of the plurality of quadrangular trays; a first barrel extending from the inner side of the plate at the first sector
and defining a third hole in the first sector, the first barrel being integral with the
plate and having a first threaded interior; a second barrel extending from the inner side of the plate at the second sector and defining a fourth hole in the second sector, the second barrel being integral with the plate and having a second threaded interior (claim 1); wherein the first and second barrels are cylindrical (claim 2).  

Bustos discloses a quadrangular shelving (Fig 1) comprising four quadrangular trays (Figs 1 & 2, #13) (col 2, line 27) (col 3, lines 52-55) and four bars (Fig 1, #10) (col 2, line 26); wherein each bar (Fig 1, #10) comprises at least four pairs of first holes (Fig 

Situ teaches that it is old and well known in the art for a corner bracket (Fig 8, #1) to comprise a barrel (annotated Fig 8 below) extending from an inner side of the corner bracket (Fig 8, #1) and defining a hole (Fig 8, #5), the barrel (annotated Fig 8 below) being integral with the corner bracket (Fig 8, #1) and having an threaded interior (Fig 8, #5); wherein the barrel (annotated Fig 8 below) is cylindrical (claim 2).  

    PNG
    media_image4.png
    878
    1293
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the tray (Masumoto, Fig 1, #2) of Masumoto to be quadrangular having four sides resulting in a quadrangular shelving as taught by Bustos in order to make the tray (Masumoto, Fig 1, #2) of Masumoto 

	It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least four pairs of first holes (Masumoto, annotated Fig 1 above) in each of the four bars (Masumoto, Fig 1, #1) of Masumoto at different heights along each respective bar (Masumoto, Fig 1, #1) of Masumoto and mount four of the quadrangular trays (Masumoto, Fig 1, #2) of modified Masumoto to the four pairs of first holes (Masumoto, annotated Fig 1 above) as taught by Bustos in order to enable the shelving (Masumoto, Fig 1) of Masumoto to support four trays to increase the storage capacity of the shelving (Masumoto, Fig 1) of Masumoto enabling the shelving (Masumoto, Fig 1) of Masumoto to store more items therein. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each nut (Masumoto, Fig 1, #16) of Masumoto with a cylindrical threaded barrel (Situ, annotated Fig 8 above) that is integral with and extends inwardly from inner surfaces of the first and second sectors of each plate (Masumoto, annotated Fig 1 above) respectively (resulting in each plate .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masumoto 5,425,520; Bustos 4,064,995; and Situ 6,527,236; and further in view of Bales 1,952,111.

Regarding claim 3, modified Masumoto has been discussed above but does not explicitly teach wherein each plate further comprises a brace between the first sector and the second sector.
Bales discloses a shelving comprising a plate (Fig 4, #41& #37) having a first sector (Fig 4, #41, left) and a second sector (Fig 4, #41, right) and a brace (Fig 4, #43) between the first sector (Fig 4, #41, left) and the second sector (Fig 4, #41, right).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a brace (Bales, Fig 4, #43) between the between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above) of the plate (Masumoto, annotated Fig 1 above) of Masumoto in order to stiffen or strengthen the plate (Masumoto, annotated Fig 1 above) of Masumoto (Bales, pg 2, col 2, lines 95-96). 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto 5,425,520 in view of Bustos 4,064,995 and Flavigny 4,645,276.


Regarding claims 1 and 2, as best understood, Masumoto discloses a shelving (Fig 1) comprising:
a tray (Fig 1, #2) wherein the tray comprises four corners (col 6, line 36), and wherein each corner forms an opening (annotated Fig 1 below) (col 8, lines 54-57 & col 9, lines 5-6) and a pair of first holes (annotated Fig 1 below) (Fig 1 shows one of the four corners of the tray (Fig 1, #2)),
four bars (#1)(col 6, lines 34-36) (Fig 1, #1 shows one of the four bars), wherein each bar (#1) comprises at least one pair of second holes (annotated Fig 1 below), wherein locations of the at least one pair of second holes (annotated Fig 1 below) defines different heights of the shelving for mounting one of quadrangular trays (as shown in Fig 1);
four plates (annotated Fig 1 below, shows one of the four plates)(col 6, lines 33-39, & lines 55-60)(col 7, lines 61-68)(for clarification, each plate is considered to be the upper L-shaped portion of each corner bracket #301), the four plates (annotated Fig 1 below, shows one of the four plates)(col 6, lines 33-39, & lines 55-60)(col 7, lines 61-68) corresponding to the tray (Fig 1, #2), and wherein each plate (annotated Fig 1 below) comprises:
a first sector (annotated Fig 1 below) and a second sector (annotated Fig 1 below), the first sector (annotated Fig 1 below) angled at 90 degrees with respect to the second  sector (annotated Fig 1 below) to define an inner side of the plate (annotated Fig 1 below) and an outer side of the plate (annotated Fig 1 below);


a plurality of sets of four pairs of screws (#4) (col 6, lines 34-36) (Fig 1, #4 shows one pair of the four pair of screws connected to the four bars), each set of four pairs of screws (#4) corresponding to the tray (Fig 1, #2), and wherein each pair of screws (#4)  is adapted to be received through a respective pair of second holes (annotated fig 1 below) of one of the bars (Fig 1, #1), a respective pair of first holes (annotated fig 1 below) of one the corners of the tray (Fig 1, #2),
and the third (annotated fig 1 below) and fourth holes (annotated fig 1 below) of a respective plate (annotated fig 1 below) to mate with a first threaded interior and a second threaded interior of the first and second nuts (Fig 1, #16), respectively, to
screw each plate (annotated fig 1 below) to a corner of the tray (Fig 1, #2) and to a respective one of the bars (Fig 1, #1) (claim 1).


    PNG
    media_image1.png
    921
    1082
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    961
    1044
    media_image2.png
    Greyscale


One may assume that the shelving (Fig 1) of Masumoto is a quadrangular shelving and one may assume that the tray (Fig 1, #2) of Masumoto is a quadrangular tray since the first embodiment (Fig 1) of Masumoto comprises four struts (Fig 1, #1) at four corners of the shelf (Fig 1, #2) (col 6, lines 34-36) and the shelf or tray (Fig 1, #2) comprises a top board (Fig 1, #7),  side boards (Fig 1, #8) projecting downward from the periphery of the top board (Fig 1, #7), and a specified width (col 6, lines 47-49). Masumoto also states that “normally, a sectional shelf is formed by arranging four struts each made of an angle steel member at four corners of a rectangular contour, and joining a shelf board made of thin steel plate with these struts” (col 1, lines 10-13). only has four corners. Masumoto does not disclose that the top board (Fig 1, #7) is rectangular. Masumoto also does not disclose that the shelf (Fig 1, #2) has a constant length and a constant width. Therefore the examiner maintains that the shelf (Fig 1, #2) within the shelving (Fig 1) of Masumoto could be shaped to have at least four corners and be non-quadrangular as shown below: 


    PNG
    media_image3.png
    840
    1322
    media_image3.png
    Greyscale


Masumoto also has been discussed above but does not explicitly disclose a plurality of quadrangular trays; and a plurality of sets of four plates, each set of four plates corresponding to a respective quadrangular tray of the plurality of quadrangular trays; a first barrel extending from the inner side of the plate at the first sector
and defining a third hole in the first sector, the first barrel being integral with the
plate and having a first threaded interior; a second barrel extending from the inner side of the plate at the second sector and defining a fourth hole in the second sector, the second barrel being integral with the plate and having a second threaded interior (claim 1); wherein the first and second barrels are cylindrical (claim 2).  

Bustos discloses a quadrangular shelving (Fig 1) comprising four quadrangular trays (Figs 1 & 2, #13) (col 2, line 27) (col 3, lines 52-55) and four bars (Fig 1, #10) (col 2, line 26); wherein each bar (Fig 1, #10) comprises at least four pairs of first holes (Fig 

Flavigny teaches that it is old and well known in the art for a corner bracket (Fig 6, #48) or (Fig 10, #92) to comprise a barrel (Fig 6, #50) or (Fig 10, #94) extending from an inner side of the corner bracket (Fig 6, #48) or (Fig 10, #92) and defining a hole (shown in Fig 6 or Fig 10), the barrel (Fig 6, #50) or (Fig 10, #94) being integral with the corner bracket (Fig 6, #48) or (Fig 10, #92) and having an threaded interior (col 4, line 50); wherein the barrel (Fig 6, #50) or (Fig 10, #94) is cylindrical (as shown in Fig 6 or Fig 10) (claim 2).  


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the tray (Masumoto, Fig 1, #2) of Masumoto to be quadrangular having four sides resulting in a quadrangular shelving as taught by Bustos in order to make the tray (Masumoto, Fig 1, #2) of Masumoto symmetric as well as enabling the entire tray (Masumoto, Fig 1, #2) of Masumoto to fit within the shelving of Masumoto between the four bars (Masumoto, Fig 1, #1) of Masumoto like most standard shelves and shelving. Most standard trays or standard shelves are quadrangular and most standard shelving are quadrangular. 

Regis Paper Co. v. Bemis Co., 193 USPQ 8.

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each nut (Masumoto, Fig 1, #16) of Masumoto with a cylindrical threaded barrel (Flavigny, Fig 6, #50) or (Flavigny, Fig 10, #94) that is integral with and extends inwardly from inner surfaces of the first and second sectors of each plate (Masumoto, annotated Fig 1 above) respectively (resulting in each plate having a first and second barrel) because the substitution of one known connector or screw/bolt receiver for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masumoto 5,425,520; Bustos 4,064,995; and Flavigny 4,645,276; and further in view of Bales 1,952,111.

Regarding claim 3, modified Masumoto has been discussed above but does not explicitly teach wherein each plate further comprises a brace between the first sector and the second sector.
Bales discloses a shelving comprising a plate (Fig 4, #41& #37) having a first sector (Fig 4, #41, left) and a second sector (Fig 4, #41, right) and a brace (Fig 4, #43) between the first sector (Fig 4, #41, left) and the second sector (Fig 4, #41, right).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a brace (Bales, Fig 4, #43) between the between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above) of the plate (Masumoto, annotated Fig 1 above) of Masumoto in order to stiffen or strengthen the plate (Masumoto, annotated Fig 1 above) of Masumoto (Bales, pg 2, col 2, lines 95-96). 

Response to Arguments
Applicant's arguments filed on 05/06/21 & 05/05/21 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631